Citation Nr: 1138832	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying entitlement to the benefit sought. 

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge, and a transcript of the proceeding is of record.

The following month, the Veteran provided additional evidence consisting of a VA physician assistant's letter, though without waiver of RO initial consideration as the Agency of Original Jurisdiction (AOJ). Regardless, there will be sufficient opportunity for RO initial review of the evidence as the Board is remanding this claim below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record presents the opportunity for further development of the Veteran's claim for a TDIU.

Thus far, the Veteran is in receipt of service-connected disability compensation for lumbar degenerative disc disease, rated at 20 percent; radiculopathy, right lower extremity, rated at 40 percent; and left side radiculopathy rated at 20 percent. When combining this into a single evaluation, as must be done for disabilities arising out of a common etiology for purposes of a TDIU claim, there is a combined total rating of 70 percent for disability associated with lumbar degenerative disc disease (including application of the bilateral factor for paired affected extremities). Consequently, the Veteran meets the preliminary schedular criteria for a TDIU. See 38 C.F.R.§ 4.16(a) (2011). 

On the subject of entitlement to TDIU benefits, there is of record a June 2011 letter from a VA physician assistant stating that due to the Veteran's significant medical problems, and pain management requirements, he was unemployable for any full or part-time work. Unfortunately, this statement alone does not offer enough information upon which the Board could proceed to a decision -- it is not clear whether the opining treatment provider limited his consideration only to the impact of service-connected disabilities, and/or whether he equally ruled out sedentary employment along with more physically strenuous vocations.

Hence, a VA examination to address the question of the Veteran's employment capacity is warranted. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011);       38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of all medical care providers who treated him for his service-connected back disability with radiculopathy since 2008. After securing the necessary release(s), the RO should obtain any outstanding records for inclusion in the claims file.

2. The RO/AMC should schedule the Veteran for a VA orthopedic and neurological examinations. The claims file must be made available for the examiner to review. The examiner is then requested to provide an opinion as to whether  the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected connected lower back disability with radiculopathy.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history, or lack thereof. The examiner should also comment upon the significance of a June 2011 VA physician assistant's letter addressing the Veteran's capacity for gainful employment. If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

3. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim of entitlement to a TDIU, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



